 489302 NLRB No. 78LONGSHOREMEN ILA LOCAL 1575 (PUERTO RICO MARINE)Local 1575, International Longshoremen's Associa-tion, AFL±CIO and Puerto Rico Marine Man-agement, Inc. and Local 402, Office and Pro-
fessional Employees International Union, AFL±
CIO. Case 24±CD±18April 11, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTThe charge in this Section 10(k) proceeding wasfiled October 10, 1990, by the Employer, Puerto Rico
Marine Management, Inc. (PRMMI or the Company),
alleging that the Respondent, Local 1575, International
Longshoremen's Association, AFL±CIO (Local 1575
ILA), violated Section 8(b)(4)(D) of the National
Labor Relations Act by engaging in proscribed activity
with an object of forcing the Employer to assign cer-
tain work to employees it represents rather than to em-
ployees represented by Local 402, Office and Profes-
sional Employees International Union, AFL±CIO
(Local 402 OPEIU). The hearing was held November
7 and 8, 1990, before Hearing Officer Stanley A.
Orenstein.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Company, a Delaware corporation, is engagedin providing marine transportation or related services
between Puerto Rico and the mainland of the United
States and in interstate and foreign commerce. It has
its principal place of business in Elizabeth, New Jer-
sey, and maintains other places of business and port
facilities in the United States, including the Common-
wealth of Puerto Rico. The Company annually derives
gross revenues in excess of $500,000 from the han-
dling and transportation of cargo in interstate and for-
eign commerce in connection with its services as man-
ager and operator of vessels and related facilities
owned by Puerto Rico Maritime Shipping Authority, a
public corporation, and provides and performs services
valued in excess of $50,000 for companies located out-
side the Commonwealth of Puerto Rico. The parties
stipulate, and we find, that the Employer is engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that Local 1575 ILA and Local 402
OPEIU are labor organizations within the meaning of
Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputePrior to June 22, 1990, the work related to receiv-ing, storing, and dispatching spare and replacement
parts for PRMMI's vehicles and equipment was di-
vided between two separate parts shops which were lo-
cated in different areas of the same building. Four em-
ployees represented by Local 1575 ILA operated one
shop, and one or two employees represented by Local
402 OPEIU operated the other. Each shop contained
different types of spare and replacement parts.On June 22, 1990, in an effort to cut costs and in-crease efficiency, PRMMI eliminated the shop oper-
ated by the OPEIU-represented employees and consoli-
dated operations into the shop operated by the ILA-
represented employees. The Employer assigned the
work related to receiving, storing, and dispatching of
spare and replacement parts to the employees rep-
resented by Local 1575 ILA and assigned the adminis-
trative functions related to the spare and replacement
parts to the employees represented by Local 402
OPEIU. At present, a majority of the work performed
in the parts shop is work that was formerly performed
by the ILA-represented employees.Prior to implementing its decision to consolidate theparts shops, PRMMI met with both Unions to discuss
possible changes. On June 21, 1990, Guillermo Ortiz,
the president of Local 1575 ILA, stated that the Union
would strike, would not load and unload cargo from
PRMMI's vessels, and the Union's mechanics would
not go to the parts shop to pick up parts if PRMMI
closed the shop where the ILA-represented employees
were working or assigned the work they were perform-
ing to OPEIU-represented employees.On June 25, 1990, Local 402 OPEIU filed a griev-ance pertaining to the Company's reorganization of the
parts shops. Subsequently, Ortiz informed PRMMI that
Local 1575 ILA would not honor any arbitration deci-
sion rendered as a result of the grievance filed by
Local 402 OPEIU, would not agree to arbitrate under
the Local 1575 ILA-PRMMI agreement, and would not
participate in tripartite arbitration.B. Work in DisputeThe disputed work concerns the work related to re-ceiving, storing, and dispatching of spare and replace-
ment parts. Although not included in the notice of
hearing's description of the work in dispute, the record
indicates that the work is located at the PRMMI parts
shop in Puerto Nuevo, Puerto Rico.C. Contentions of the PartiesThe Employer contends that the disputed workshould be assigned to the employees whom Local 1575
ILA represents based on the ILA collective-bargaining 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1We find no merit in the Intervenor OPEIU's contention that this is not atrue jurisdictional dispute. As noted above, each union here has claimed the
work on behalf of the employees of the Employer it represents. Thus, this caseis unlike Teamsters Local 107 (Safeway Stores), 134 NLRB 1320 (1961), inwhich the Board concluded that ``the real dispute [was] wholly between Local
107 and Safeway,'' and concerned ``only Local 107's attempt to retrieve the
jobs of its members,'' who had been discharged when Safeway relocated cer-
tain work and terminated its bargaining relationship with Local 107.agreement, PRMMI's preference, relative skills, effi-ciency, and company and industry practice. Local 1575
ILA agrees with the Employer's contention. Local 402
OPEIU contends that there is no bona fide jurisdic-
tional dispute and, in the alternative, that the work in
dispute should be assigned to the employees it rep-
resents based on its collective-bargaining agreement,
past practice, skills, and efficiency.D. Applicability of the StatuteAs discussed above, on June 21, 1990, the presidentof Local 1575 ILA stated that the Union would strike,
would not load and unload cargo from PRMMI's ves-
sels, and the Union's mechanics would not go to the
parts shop to pick up parts if PRMMI reassigned work
being performed by ILA-represented employees to
OPEIU-represented employees.We find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that there exists
no agreed method for voluntary adjustment of the dis-
pute within the meaning of Section 10(k) of the Act.1Accordingly, we find that the dispute is properly be-
fore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certification and collective-bargainingagreementsNeither Local 1575 ILA nor Local 402 OPEIU hasbeen certified by the Board as representatives of
PRMMI's employees. The Employer voluntarily recog-
nized both Unions. The broad language of both
Unions' collective-bargaining agreements arguably
covers the work in dispute. This factor does not weigh
in favor of awarding the work to either group of em-
ployees.2. Company preference and past practiceThe Company's preference is to assign the work tothe employees Local 1575 ILA represents. In the past,
the work in Puerto Nuevo has been done by both
groups of employees. The Employer's predominant
practice, however, has been to assign the work to ILA-
represented employees. PRMMI has operations in sev-
eral other U.S. ports. At every other location, ILA-rep-
resented employees are the only workers performing
the disputed work. There is one other OPEIU-rep-
resented employee, employed at a different port, and
he performs the same function that the OPEIU-rep-
resented employee in the Puerto Rico parts shop is
now performing. This factor weighs in favor of award-
ing the work to the employees Local 1575 ILA rep-
resents.3. Industry practiceWhen asked what the practice in the industry is,PRMMI's director of labor relations phrased his an-
swer in terms that do not make it clear whether he was
referring to the practice throughout the industry or the
Employer's own practice. Because the evidence is am-
biguous, we find that this factor does not favor an
award to one group over the other.4. Relative skillsPRMMI asserts that because the majority of theparts presently being handled in the parts shop are
parts that were previously handled by ILA-represented
employees, they have greater relative skill in perform-
ing the work in dispute. We do not believe that evi-
dence of familiarity establishes that one group of em-
ployees has greater relative skills.5. Economy and efficiency of operationsThe ILA-represented employees formerly performedwhat presently comprises a majority of the work per-
formed in the parts shop. Therefore, they are more fa-
miliar with the handling of the parts and can perform
the work more efficiently and economically than
would OPEIU-represented employees who are familiar
with the handling of only a small portion of the parts
handled in the current operation. This factor weighs in
favor of awarding the work to the employees Local
1575 ILA represents.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Local 1575 ILA
are entitled to perform the work in dispute. We reach
this conclusion relying on company preference, past
practice, and economy and efficiency of operations.In making this determination, we are awarding thework to employees represented by Local 1575 ILA,not to that Union or its members. The determination 491LONGSHOREMEN ILA LOCAL 1575 (PUERTO RICO MARINE)is limited to the controversy that gave rise to this pro-ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees represented by Local 1575, InternationalLongshoremen's Association, AFL±CIO, are entitled to
perform the work related to receiving, storing, and dis-
patching of spare and replacement parts at the Puerto
Rico Marine Management, Inc. parts shop in Puerto
Nuevo, Puerto Rico.